NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with FED. R. APP. P. 32.1


                  United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604


                                Argued January 12, 2022
                                 Decided July 11, 2022

                                         Before

                           JOEL M. FLAUM, Circuit Judge

                           FRANK H. EASTERBROOK, Circuit Judge

                           DIANE P. WOOD, Circuit Judge

 Nos. 21-2480 & 21-2573
                                                          Appeals from the United
 WHOLE WOMAN’S HEALTH ALLIANCE, et al.,                   States District Court for the
     Plaintiffs-Appellees,                                Southern District of Indiana,
                                                          Indianapolis Division.
        v.
                                                          No. 1:18-cv-01904-SEB-MJD
 TODD ROKITA, Attorney General of Indiana, et al.,
     Defendants-Appellants.                               Sarah Evans Barker,
                                                          Judge.

                                       ORDER

        The judgment of the District Court is vacated, and the case is remanded for fur-
ther proceedings consistent with Dobbs v. Jackson Women’s Health Organization, No. 19–
1392 (U.S. June 24, 2022). This court does not now address the district court’s rulings
based on the First Amendment, because they were influenced by pre-Dobbs decisions
holding that abortion is a fundamental right. The District Court should reconsider all
claims in this litigation in light of Dobbs and the government-speech doctrine of Pleasant
Grove v. Summum, 555 U.S. 460 (2009), and Walker v. Texas Division, Sons of Confederate
Veterans, Inc., 576 U.S. 200 (2015). Any appeals from the decision on remand will return
to this panel.